01

02

03

04

05                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
06                                     AT SEATTLE

07 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ 18-502
08         Plaintiff,                     )            (DOR Case NO. CR16-400)
                                          )
09         v.                             )
                                          )            DETENTION ORDER
10   CHANDY HANG,                         )
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13 Offense charged:        Supervised Release Violation

14 Date of Detention Hearing:     October 30, 2018.

15          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

16 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

17 that no condition or combination of conditions which defendant can meet will reasonably assure

18 the appearance of defendant as required and the safety of other persons and the community.

19         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

20          1.     Defendant was not interviewed by Pretrial Services, so her background

21 information, is either unknown or unverified. It is believed that defendant was born in

22	 Thailand, and that she is a permanent resident alien of the United States. Defendant does not



     DETENTION ORDER
     PAGE -1
01 contest entry of an order of detention and has waived an identity hearing. An Order of Transfer

02 has been signed.

03         2.      Defendant poses a risk of nonappearance based on lack of background

04 information.

05         3.      There does not appear to be any condition or combination of conditions that will

06 reasonably assure the defendant’s appearance at future Court hearings while addressing the

07 danger to other persons or the community.

08 It is therefore ORDERED:

09 1. Defendant shall be detained pending hearing, and committed to the custody of the Attorney

10      General for transfer to the District of Oregon;

11 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

12 3. On order of the United States or on request of an attorney for the Government, the person

13      in charge of the corrections facility in which defendant is confined shall deliver the

14      defendant to a United States Marshal for the purpose of an appearance in connection with a

15      court proceeding; and

16 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

17      the defendant, to the United States Marshal, and to the United State Probation Services

18      Officer.

19         DATED this 30th day of October, 2018.

20

21
                                                          A
                                                          Mary Alice Theiler
                                                          United States Magistrate Judge
22	



      DETENTION ORDER
      PAGE -2
